Case: 14-14501   Date Filed: 11/05/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14501
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:97-cr-00052-RH-WCS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

HARRY MICHAEL WRIGHT,
a.k.a. Mike Wright,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (November 5, 2015)

Before WILLIAM PRYOR, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
                  Case: 14-14501   Date Filed: 11/05/2015   Page: 2 of 3


      Harry Wright appeals pro se the denial of his motion to dissolve a writ of

execution on his real property. The United States filed the writ to satisfy a

judgment for restitution and fines that it had obtained in a criminal action against

Wright. We affirm.

      We review the denial of Wright’s motion to dissolve the writ of execution

for abuse of discretion. See Zelaya/Capital Int’l Judgment, LLC v. Zelaya, 769
F.3d 1296, 1300 (11th Cir. 2014). Under that deferential standard, we will not

disturb the judgment unless the district court “applied the wrong law or its decision

was manifestly erroneous.” Id. at 1301.

      The district court did not abuse its discretion when it denied Wright’s

motion to dissolve the writ of execution. “All property in which [a] judgment

debtor has a substantial nonexempt interest . . . [is] subject to levy pursuant to a

writ of execution.” 28 U.S.C. § 3203(a). A lien in favor of the United States

“ar[ose] on the entry of the judgment” of restitution and fines, and the lien attached

to “all property and rights to property of” Wright. See 18 U.S.C. § 3613(c). That

lien was treated as “a liability for a tax assessed under the Internal Revenue Code

of 1986,” id., and when recorded on May 10, 1999, in the County Clerk’s Office of

Gadsden County, Florida, the lien had the same effect as a federal tax lien, id.

§ 3613(d), (f).




                                           2
               Case: 14-14501      Date Filed: 11/05/2015       Page: 3 of 3


       Wright challenges the denial of his motion on three grounds, all of which

fail. First, Wright argues, for the first time, that his property is not subject to a writ

of execution because it was not mentioned as a forfeitable asset in his plea

agreement, but federal law permitted the United States to seek a writ of execution

on all of Wright’s property in which he had a “substantial nonexempt interest,” 28

U.S.C. § 3203(a). Second, Wright argues that his property is protected under the

homestead exemption provided by the State of Florida, but the federal statute that

permitted the writ of execution to satisfy the criminal judgment against Wright, id.,

provides no exception for a homestead exemption under state law. The Supreme

Court ruled in United States v. Rodgers, 461 U.S. 677, 103 S. Ct. 2132 (1983), that

the Supremacy Clause “provides the underpinning for the Federal Government’s

right to sweep aside state-created [homestead] exemptions.” Id. at 701, 103 S. Ct.

at 2146. Third, Wright argues that the lien is defective because the United States

failed to comply with Florida law, but the United States satisfied its obligation to

file its lien “in the office of the clerk of the circuit court of the county in which the

real property . . . is situated,” Fla. Stat. § 713.901(3)(b).

       We AFFIRM the denial of Wright’s motion to dissolve the writ of

execution.




                                             3